ITEMID: 001-97516
LANGUAGEISOCODE: ENG
RESPONDENT: RUS
BRANCH: ADMISSIBILITY
DATE: 2010
DOCNAME: BRAGIN v. RUSSIA
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Anatoly Kovler;Christos Rozakis;Dean Spielmann;Elisabeth Steiner;Giorgio Malinverni;Sverre Erik Jebens
TEXT: The applicant, Mr Mikhail Aleksandrovich Bragin, is a Russian national who was born in 1981 and lives in the village of Makarovka, the Kursk Region. He is represented before the Court by Ms E. Liptser, a lawyer practising in Moscow. The respondent Government were represented by Mrs V. Milinchuk, former Representative of the Russian Federation at the European Court of Human Rights, and subsequently by their Representative, Mr G. Matyushkin.
The facts of the case, as submitted by the parties, may be summarised as follows.
On 9 July 2003 the applicant was sent to correctional facility OX-30/3 in Lgov of the Kursk Region to serve his sentence.
On his arrival at the facility he was placed in quarantine. Two days later R., a facility administration official, invited him to become a member of the so-called “секция порядка” (literally, “order section”, an informal category of prisoners who cooperated with the prison administration). The applicant refused. Then R. threatened him with rape. The applicant insisted on his refusal. As a result of his refusal he was beaten by R. and other facility officers whose names he did not know but who, according to him, he would be able to identify.
In the applicant's submission, he was then taken to unit no. 6. Security unit officers V.R., O.Z., A.O. and O.O. tried to persuade him to write a statement on adhesion to the “order section”. Following his refusal, for half an hour V.R. and O.O. beat and kicked the applicant in different parts of his body but not his face. Then V.R. told O.O. that if the applicant had not written a statement by the evening, O.O. should bring him to the security unit tomorrow morning. Every morning for the next twenty days the applicant was taken to the security unit where he was beaten by V.R. and O.Z., who continued to demand that he join the “order section”. The beatings continued throughout the applicant's detention in the facility.
According to the applicant, on several occasions he requested medical aid, which was not provided to him. His injuries were not recorded either. He lodged written complaints concerning the actions of the facility officials. However, he received no replies and was not even provided with the numbers of his complaints in the facility register.
On the night of 26 and 27 June 2005 approximately 400 inmates at the facility self-inflicted injuries (they cut their veins and stomachs) as a protest against ill-treatment on the part of the facility administration. Nothing in the materials of the case suggests that the applicant self-inflicted any injuries.
According to the applicant, on 27 June 2005 he and other inmates sent a complaint to the Prosecutor's Office of the Kursk Region alleging that the inmates had been systematically beaten by the facility officers and asking for criminal proceedings to be instituted against the head of the facility and the officers, including V.R. The applicant did not submit a copy of the complaint in question.
On 1 July 2005 criminal proceedings were instituted against the applicant and three other inmates under Article 321 of the Russian Criminal Code (disruption of penitentiary facilities' work).
On either 22 or 23 July 2005 the applicant was transferred to remand prison IZ-46/2 of Lgov, in the Kursk Region.
On 17 August 2005 he was charged with disrupting penitentiary facilities' work.
According to the applicant, on 27 July 2005 he complained to A., deputy head of the regime unit of remand prison IZ-46/2, that the conditions of detention in his cell were poor. He claimed that water was constantly leaking from the ceiling, and that his cell was wet and damp. The applicant asked that he and the other inmates be transferred to a different cell. In response A. hit the applicant in the face three times and said that he was beating him for what they had done in facility OX-30/3 and that he would not get out of there alive.
According to the applicant, in the remand prison he was often placed in a disciplinary cell in the absence of any grounds for disciplinary measures. He had to spend from five to ten days in the cell at least three times a month. The cell was unfit for living as it was always very cold and damp.
According to the applicant, he sent a number of complaints concerning the actions of the remand prison officers to the Prosecutor's Office of the Kursk Region, the Lgov Interdistrict Prosecutor's Office and the Ombudsman. However, he received no replies and was not even provided with the numbers of his complaints in the remand prison register. The applicant has not submitted any information on the nature of such complaints or their dates.
In the Government's submission, between 8 August and 21 September 2005 the applicant was visited by his lawyers five times. During the applicant's detention in remand prison IZ-46/2 he was questioned first as a witness and then as an accused in the criminal proceedings concerning the disruption of the work of correctional facility OX-30/3. However, he was never questioned in relation to criminal proceedings opened following the numerous complaints lodged by the inmates with regard to unlawful actions on the part of the OX-30/3 administration.
On 21 December 2005 the applicant was convicted of disrupting penitentiary facilities' work.
Article 125 of the Code of Criminal Procedure provides that inaction by investigators and prosecutors that might infringe the constitutional rights of participants in criminal proceedings or prevent access to a court may be the subject of a complaint to a court. The court has the power to declare such inaction unlawful and indicate to the investigators and/or prosecutors which deficiencies are to be rectified.
Article 91 § 2 of the Criminal Code, as amended on 8 December 2003, provides that all incoming and outgoing correspondence of detainees is subject to censorship by the administration of the correctional facility. Correspondence with courts, prosecutors, penitentiary officials, the Ombudsman, the public monitoring board and the European Court of Human Rights is not subject to censorship. Correspondence of convicted persons with their counsel is not subject to censorship unless the administration of the correctional facility has reliable information to the effect that it is aimed at initiating, planning or organising a crime or involving other people in the commission of a crime. In this case the correspondence is subject to control on the basis of a reasoned decision by the head of the correctional facility or his deputy.
